Citation Nr: 9927628	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-45 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on a need for convalescence beyond March 1, 1996.

2.  Entitlement to an evaluation greater than 20 percent for 
internal derangement of the left knee, postoperative with 
slight shortening and arthritic changes, for the period from 
April 1, 1996, through November 24, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted a temporary total evaluation 
from December 26, 1995, to March 1, 1996, and continued a 20 
percent evaluation for the veteran's service-connected left 
knee disability.

In April 1998 the veteran submitted a statement requesting a 
total rating due to his service-connected left knee 
disability.  The issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Convalescence following casting of the left ankle in 
December 1995 was necessary through March 1996.

3.  The veteran's service-connected left knee disability for 
the period from April 1, 1996, to November 24,1996, was 
manifested by severe instability and range of motion from 5 
to 130 degrees, causing marked interference with the 
veteran's employment to an extent that he was unemployable as 
a result of his service-connected left knee disability from 
April 1, 1996, to November 24, 1996.


CONCLUSIONS OF LAW

1.  The requirements for a temporary total rating based on 
convalescence through March 31, 1996, are met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).

2.  The criteria for a 100 percent evaluation from April 1, 
1996, to November 24, 1996, for internal derangement of the 
left knee, postoperative with slight shortening and arthritic 
changes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Codes 5010, 5257, 5260, 5261 
(1998); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary Total Rating

The record reflects that on December 24, 1995, the veteran 
fell injuring his left ankle.  On December 26, 1995, VA 
treatment records reflect that he was placed in a straight 
leg cast.

A February 6, 1996, VA treatment record reflects that the 
veteran was unable to be weighed because he was in a cast.  
His next appointment was scheduled for February 23, 1996, at 
8:15 a.m.  A February 23, 1996, VA treatment record reflects 
that the veteran was unable to be weighed because he was in a 
cast.  The report of a February 23, 1996, VA X-ray reflects 
that comparison to an X-ray on February 6, 1996, reveals that 
the cast had been removed.  The time of the X-rays is 
indicated to be 12:36.  The February 23, 1996, treatment 
record reflects that the veteran was in a walking cast and 
does not indicate whether the cast was removed, or whether it 
was removed and reapplied following the X-ray.

The veteran was seen again on March 8, 1996.  The record 
reflects that he was weighed and there is no indication that 
a cast was present or that a cast was removed.  The March 8, 
1996, treatment record reflects that the veteran's left 
lateral malleolus fracture that had occurred on December 24, 
1995, was healed.  There was a notation that the veteran was 
sitting in a wheelchair.  An April 12, 1996, VA treatment 
record reflects that the veteran was status post left 
malleolus fracture.  The assessment includes that the left 
ankle fracture was healed.  

The veteran has offered testimony during a personal hearing 
as well as statements indicating that he continued to have a 
cast on the left ankle into March 1996.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report of outpatient release that entitlement 
is warranted.  Total ratings will be assigned where there was 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2, or 3 months beyond the initial 
period may be made.  38 C.F.R. § 4.30.

With consideration that there is conflicting competent 
medical evidence indicating that the veteran both had a cast 
on February 23, 1996, and did not have a cast on February 23, 
1996, as well as no competent medical evidence indicating 
that the cast was permanently removed on that date, and the 
veteran's statements that he continued to wear a cast into 
March 1996, the Board concludes that the evidence is in 
equipoise with respect to whether or not convalescence for an 
additional month beyond the end of February 1996 is 
warranted.  In resolving all doubt in the veteran's behalf, 
an additional period of convalescence through March 1996 is 
warranted.  38 C.F.R. § 4.30.  However, with consideration 
that competent medical evidence in both March and April 
reflect that the fracture had healed, a preponderance of the 
evidence is against an extension beyond the end of March 
1996.


II.  Increased Rating

The record reflects that from November 24, 1996, the veteran 
has been awarded, on a continuous basis, a 100 percent 
evaluation for his service-connected internal derangement of 
the left knee, postoperative with shortening and arthritic 
changes.  During his personal hearing, held in December 1998, 
he indicated that what he was seeking was a higher evaluation 
for the period from March 1, 1996, to November 24, 1996.  In 
light of the above decision the period from April 1, 1996 to 
November 24, 1996, remains for consideration.

As a preliminary matter, the Board finds that the veteran's 
claim for this increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran was afforded a VA 
examination during this time frame and treatment records have 
been obtained.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. § Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a July 1996 VA orthopedic examination reflects 
that the veteran reported a painful left knee with occasional 
sharp pain.  He indicated that he had to use a knee brace to 
stop it from buckling.  He reported, and treatment records 
reflect, that he fell in May 1996 resulting in a fracture of 
the right elbow.  On examination he walked with a limp.  
There was moderate swelling of the left knee and deformity of 
a varus nature of approximately 15 degrees.  The quadriceps 
muscle was atrophied.  There were multiple surgical scars 
around the knee and there was some soft tissue swelling.  
There was tenderness on palpation and crepitation felt on 
patellar movement.  Patellar compression was painful.  Range 
of motion was restricted.  Extension was deficient by 5 
degrees and flexion was from 5 degrees to 130 degrees.  
Lachman's test was positive.  X-rays of the left knee showed 
moderate degenerative changes.  The diagnoses included 
degenerative arthritis of the left knee with ligamentous 
instability.

VA treatment records dated from March to November 1996 
reflect that in March 1996 the veteran was issued a cane.  In 
April 1996 he was advised to limit his activity as much as 
possible secondary to his left knee.  As noted previously in 
May 1996 he fell, as a result of his left knee disability, 
resulting in the fracture of his right elbow.  A July 1996 
statement from a VA physician reflects that the veteran was 
unable to work secondary to severe degenerative knee 
arthritis on the left and right elbow fracture until November 
1, 1996.  A VA treatment record, of the same date as the July 
1996 statement by the VA physician, reflects that the veteran 
ambulated with a cane and knee brace.  The right elbow had 
some pain.  Surgery for the veteran's knee was planned.

In August and September continued laxity and decreased range 
of motion of the left knee were noted as well as was pain.  
In September it was noted that the veteran had fallen again 
two days before.  In October 1996 the veteran was scheduled 
for and surgery was almost initiated, but because of a 
ventilatory defect in the operating room the surgery was 
canceled until November 1996.  An October 1996 outpatient 
treatment record reflects that the veteran had severe left 
knee pain and could not walk without a cane secondary to 
pain.  There were multiple injuries secondary to the knee 
giving out and the veteran had not worked since December 1995 
secondary to pain.

During the veteran's personal hearing he testified that 
during the period from March 1996 to November 24, 1996, he 
was unable to be employed because of his left knee 
disability.  

During the period from April 1996 to November 1996 the 
veteran's right knee disability was evaluated under the 
provisions of Diagnostic Code 5257 of the Rating Schedule.  
Diagnostic Code 5257 provides that for impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  Where 
there is severe recurrent subluxation or lateral instability, 
a 30 percent evaluation is warranted.  Diagnostic Code 5261 
provides that where extension of the leg is limited to 5 
degrees a noncompensable evaluation is warranted.

With consideration of the competent medical evidence that 
reflects that the veteran experiences instability of his 
service-connected left knee, and the multiple instances that 
his left knee has given away, the Board concludes that the 
instability of the left knee more nearly approximates the 
criteria for a 30 percent evaluation based upon severe 
impairment.

VAOPGCPREC 9-98 provides that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  With consideration of the arthritis 
and painful motion, as well as limitation of extension to 5 
degrees, a separate 10 percent evaluation is warranted.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The RO has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the veteran has asserted that he was 
unemployable from April to November 1996 as a result of his 
left knee disability.  There is competent medical evidence 
that reflects that he was unemployable from July to November 
1996 as a result of his left knee disability and right elbow 
disability.  A review of the competent medical evidence 
reflects that the right elbow disability resulted in some 
painful motion, but there is little competent medical 
evidence that reflects that the right elbow disability had 
any substantial effect on the veteran's employability.  
Rather, the competent medical evidence reflects that it was 
his left knee that was interfering with his employability.  
With consideration that the symptomatology associated with 
the veteran's service-connected left knee disability was 
essentially the same from March to November 1996, and 
competent medical evidence during that period, with 
consideration of the above analysis, that reflects that the 
veteran's left knee had caused him to be unemployable, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's unemployment, 
following his temporary total rating, from April 1, 1996, to 
November 24, 1996, was related to his left knee disability.  
In resolving all doubt in the veteran's behalf, an 
extraschedular evaluation of 100 percent for his 
service-connected left knee disability for the period from 
April 1, 1996, to November 24, 1996, is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.321(b)(1).


ORDER

A temporary total rating based on convalescence through March 
31, 1996, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 100 percent evaluation for internal derangement of the left 
knee, postoperative 

with slight shortening and arthritic changes, for the period 
from April 1, 1996, to November 24, 1996, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




 

